 GRANITE CITY STEEL COMPANY209Having further found-that Respondents,and each of them,unlawfully coercedthe employees of the Respondents into paying initiation fees, dues, and assessments toLocal 355 througha check-off provision contained in said illegal contract in orderto retain his employment;Iwill further recommend that said illegally exacted moneysbe returnedto each ofsaid employeesforthwith,each of said Respondents beingjointly and severally liable for such moneys?°Because of the variety and extent of, the unfair labor practices engaged in by. theRespondents,I sense an attitude of opposition to the purposesof the Actin general,and hence,deem it necessary to order that Respondents,and each of them, cease.and desist from in any manner infringing upon therightsguaranteed the employeesin Section7 of the Act.Uponthe basisof the abovefindings of the fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW4.United IndustrialWorkersofNorth Americaof the Seafarers InternationalUnion of North America,Atlantic, Gulf, Lakeand InlandWatersDistrict,AFL-CIO,and AmalgamatedUnion Local355 are labor organizationswithin themeaning ofSection 2(5) of the Act.2.By rendering illegal financial and other assistanceto Local 355 and byrecogniz-ing, entering into,maintaining,and giving affect to an agreementwith Local 355which imposed unlawful discriminatory conditions of employment at a time whensaid Local355 wasknown notto bethe representative of themajority ofRespondentCompany's employees'own choosing,RespondentCompanyhas engaged in andis engaging in unfair labor practices affecting commerce within the meaning of Section8(a) (1), (2),and (3)and Section 2(6) and(7) of the Act.3.By securing recognition and a collective-bargaining,agreement containing illegalconditions of employment from RespondentCompany ata time when RespondentLocal 355 wasknown not to be the collective-bargaining representative of their ownchoosingof a majority of Respondent Company's employees, and bythereafter en-forcing the terms of such illegal agreement,Respondent Union has coerced andintimidated the employees and has caused RespondentCompany todiscriminateagainst employees in violation of Section 8(a)(3) of theAct in violationof Section8(b)(1)(A) and(2) of the Actand Section 2(6) and(7) thereof.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.)20 SeeTeamstersand AlliedWorkers,Hawaii Local996,at at.(Twentieth Century-FosFilm Corporation),134 NLRB 1556.GraniteCitySteel CompanyandInternational Union of Operat-ing Engineers,Local UnionNo. 148, AFL-CIO,Petitioner.Case No. 14-RC-4089.May 21, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas W. Seeler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel[Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofi lieAct.137 NLRB No. 24.049856--63-vol. 137-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.No question affecting commerce exists concerning representationof employees of the Employer within the meaning of Section 9(c) (1)and Section 2(6) and (7) of the Act, for the following reasons: 2Prior to August 1960, all the wind, steam, and electricity needed bythe blast furnace department of the Employer was supplied by apowerhouse, consisting of five related buildings, operated by UnionElectric Company on lease from Granite City Generating Company.This powerhouse will be referred to as powerhouse No. 2.The em-ployees in this facility had been represented by the Petitioner for morethan 16 years as part of a systemwide unit of all Union Electric Com-pany generating plants with one minor exception.The contract be-tween the Petitioner and Union Electric for the systemwide unit isfrom July 1, 1960, to July 1, 1962.In August 1960, the Employer constructed a powerhouse, consistingof three buildings, adjacent to powerhouse No. 2, to furnish additionalwind and steam for the blast furnaces.This powerhouse is hereindesignated powerhouse No. 1.The Employer recognized the Inter-venor as the representative of the approximately 11 employees at thenewly constructed powerhouse and concluded an agreement with iton February 8, 1961. The agreement covered wages and also appliedthe other terms of the existing blast furnace contract to these employ-ees.The blast furnace contract is effective from August 1, 1959, toJuly 31, 1961.The Petitioner at that time made no claim to repre-sentation in powerhouse No. 1.Powerhouse No. 1 was constructed with connections to powerhouseNo. 2 by common header lines for the conveyance of wind, steam, com-pressed air, and blast furnace gas.The primary purpose of bothpowerhouses is to provide the wind necessary for the operation of theblast furnaces.The generation of electric power is a secondary func-tion of powerhouse No. 2. Electric power is generated in order to usethe blast furnace gas fuel which is not needed to produce wind.Elec-tricity not required for the Employer's operations is sold to the IllinoisPower Company as an offset to the'electric power purchased from thatcompany for use elsewhere in the Employer's facilities.In early February 1961, the Employer purchased powerhouse No. 2from Granite City Generating Company and took an assignment ofthe lease from Union Electric Company.However, it did not takeI International Chemical Workers Union, Local50,AFL-CIO,was permitted to inter-vene at the hearing based on its contractual interestIt has represented the employeesin the blast furnace department of the Employer for more than 10 years and has a currentagreement for the employees involved herein.2 The Employer and the Intervenor contend that their supplemental agreement cover-ing powerhouse No. 2 is a bar to this proceeding.Since we are dismissing the petitionon other grounds,we need not pass on this contention. GRANITE CITY STEEL COMPANY211possession until May 28, 1961.The Petitioner made overtures to theEmployer regarding recognition as the representative of the employ-ees of powerhouse No. 2 on February 6, 1961, and filed its petition onJune 30, 1961, seeking to represent the employees of powerhouseNo. 2.3On March 13, 1961, the Employer and the Intervenor enteredinto a supplemental agreement in which the Employer recognizedthe Intervenor as the representative of the employees in powerhouseNo. 2.This agreement gave any Union Electric employees hired byGranite City superseniority within powerhouse No. 2 and continuedthe higher wages they might be receiving from Union Electric, untilsuch time as their wage differential was eliminated by increases toother employees.The operation and functions of powerhouse No. 2 have been vir-tually unchanged in the period following its purchase by the Em-ployer.The work force, however, has been substantially changed andreduced.At the time of the hearing, there were about 40 employeesin operating classifications and 7 maintenance employees permanentlyassigned to this powerhouse, whereas when Union Electric managedthe powerhouse, there were more than 60 employees working in andaround it.After interviewing many Union Electric employees, theEmployer offered permanent jobs to 13 men. All 13 were assigned tooperating jobs.Seven of these employees had a retired status at UnionElectric.The remaining six retained their seniority with UnionElectric for 1 year to enable them to bid on job openings at Union'sother plants in the systemwide unit.The balance of the employeecomplement of powerhouse No. 2 are transferees from other parts ofthe blast furnace department.After its acquisition of powerhouse No. 2, the Employer includedit in the utilities department.There is common supervision for bothpowerhouses.There is a single senority list, with the exception notedabove.There is a single representative from both powerhouses on theIntervenor's wage bargaining committee.All employees of the blastfurnace department use the same gate, parking lot, timeclock, andcafeteria.Everyone works the same hours and is paid on the same day.The administration of the entire plant, including personnel and in-dustrial relations, engineering, maintenance, accounting, and first aid,is centralized.The Employer and Intervenor contend that powerhouse No. 2 is anaccretion to the blast furnace department, while the Petitioner arguesotherwise.The Petitioner points out that powerhouse No. 2 is largerthan powerhouse No. 1, that unlike No. 1, it produces electricity, a partof which is sold to the Illinois Power Company for resale to consumers,and it has a long history of separate bargaining.The Petitioner re-8 At the hearing the Petitioner stated that,as an alternative,itwould accept a unitconsisting of the employees of both powerhouses. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDliesonByron-Jackson Division, Borg-Warner Corporation,'to sustainits position.The cited case is distinguishable from the present one.There, thefacility which the Employer took over was not an essential part of itsproduction process and the skills of the employees and the work donein the two facilities were quite different.Here, the wind produced bythe powerhouses is essential for the operation of the blast furnacesand the equipment, and the job duties at the two powerhouses are verysimilar.We find that on the basis of the unusual factual circumstances inthis case, powerhouse No. 2 was accreted to the blast furnace depart-ment.The factors leading us to this result are the physical, func-tional, and administrative integration of these powerhouses, theirgeographical proximity, their vital role in the operation of the blastfurnace department, and the common duties and supervision of theemployees in the powerhouses.'We do not deem it significant that only powerhouse No. 2 producesand sells electricity to the Illinois Power Company.As noted above,the generation of electric power is a secondary function of the power-house and the power sold is used as an offset to the electricity pur-chased from the Illinois Power Company for use elsewhere in the Em-ployer's plant.We find that the separate bargaining history of the Petitioner isquite unpersuasivesinceit represented the employees of this power-house aspart of a systemwide unit of all powerhouses of Union Elec-tric Company.Thus, there is no separate bargaining history for thisparticular powerhouse as such.The sale of this powerhouse did notdestroy the unit, as it still continues to exist, and a number of the em-ployees hired by the Employer from Union Electric retained rightsin the Union Electric unit.Further, this is not similar to those casesin which a powerhouse, or a group of powerhouses, are sold and theirentire complementof employees transferred to a new ownersHere, asmall part of the unit was sold and an insubstantial number of old em-ployees were retained, more than half of whom were retirees.In view of the foregoing, we find that powerhouse No. 2 constitutedan accretion to the unit at the blast furnace department.Accordingly,we shall dismissthe petition.[The Board dismissed the petition.]4117 NLRB 1613.r SeeRadio Corporationof America,127 NLRB 1563;Borg-Warner Corporation,113NLRB 152, affd.sub nom InternationalUnion, United Automobile, Aircraft, and Agri-cultural ImplementWorkers ofAmerica(Borg-Warner Corp.,Marvel-ScheblerProductsDivision)v.N L.R.B ,231 F. 2d 237 (CA 7).Cf.Consolidated EdisonCompany of NewYork,Inc.,132 NLRB 1518.